Case 4:20-cv-05309-PJH Document 23 Filed 08/07/20 Page 1 of1

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address) FOR COURT USE ONLY

|_ Kelly M Dermody,Esq | SBN: Bar No.171716
LIEFF,CABRASER,HEIMANN & BERNSTEIN
275 Battery Street 29th Floor San Francico, CA 94111

TELEPHONE NO.: (415) 956-1000 | FAX NO. (415) 956-1008 | E-MAIL ADDRESS (Optional):
ATTORNEY FOR (Name): :

 

USDC/SAN FRANCISCO/NORTHERN DISTRICT OF CA
STREET ADDRESS: 450 GOLDEN GATE
CITY AND ziP cope: SAN FRANCISCO, CA 94102
BRANCH NAME: SAN FRANCISCO

 

PLAINTIFF/PETITIONER: Colin Scholl and Lisa Strawn, individually and on behalf of all others
similarly situated. CASE NUMBER:

DEFENDANT/RESPONDENT: STEVEN MNUCHIN, in his official capacity as the Secretary of the 3:20-cv-5309 CRB
U.S. Department of Treasury, et al.

P ROOF OF Ss E RVIC E Hearing Date: Day Hearing Time Dept: Ref. No. or File No.: 4109-0001

 

 

 

 

 

 

 

 

 

AT THE TIME OF SERVICE | WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
| SERVED COPIES OF THE FOLLOWING DOCUMENTS:

Summons; Complaint; Civil Cover Sheet; Order Setting Initial Case Management Conference; Judge Breyer’s
Standing Order; Copy of Order & Instructions re: Case Management Statement; ECF Registration Information

PARTY SERVED: The Honorable Steven T. Mnuchin, Secretary of the Treasury
PERSON SERVED: Tommy Phong - Senior Paralegal

DATE & TIME: 8/4/2020
11:55 AM

ADDRESS: U.S. Department of the Treasury
1500 Pennsylvania Ave NW
Washington, DC 20229-0003

PHYSICAL DESCRIPTION: Age: 50 Weight: 150 Ibs Hair: Black
Sex: Male Height: 5'6" Eyes: Brown
Skin: Asian Marks:

MANNER OF SERVICE:
Personal Service - By personally delivering copies.

Fee for Service: $ .00 | declare under penalty of perjury under the laws of the
County: The United States that the foregoing information
Registration No.: contained in the return of service and statement of
Nationwide Legal, LLC Reg: 12-234648 service fees is true and correct and that this declaration
859 Harrison Street, Suite A was executed on August 4, 2020.

 

San Francisco, CA 94107
(415) 351-0400

Ref: 4109-0001 Signature: Mm nln

Michael Kimber

 

PROOF OF SERVICE

982(a)(23)[New July 1, 1987] Order#: SF13094/General

 
